Citation Nr: 1758119	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to an initial compensable rating for left ear hearing loss, to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1981 to September 1992.  He also had active duty service with the Army National Guard from May 2007 to May 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a notice of disagreement (NOD) for the rating decisions in November 2009 and November 2011, respectively.  Statements of the case (SOC) were issued in May 2011 and April 2014, and the Veteran perfected his appeal in June 2011 and May 2014, respectively.    

The Veteran testified before the undersigned via videoconference at a hearing in July 2016.  A transcript of the hearing is of record.  

This matter was previously before the Board in January 2017, when the Board, in part, denied entitlement to an initial compensable rating for left ear hearing loss disability.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In August 2017, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs.  In the JMR, the Court vacated the January 2017 Board decision, in part, to the extent that it denied entitlement to an initial compensable rating for left ear hearing loss.  Specifically, the JMR stated that the Board did not provide an explanation as to whether the rating criteria contemplated the Veteran's symptoms of occasional ear pain or sensitivity.  On remand, the Board was directed to discuss the impact of these symptoms on the adequacy of the rating criteria, the appropriateness of a referral for extraschedular consideration, and to determine whether additional development is warranted.  

The January 2017 Board decision also remanded the claims of entitlement to service connection for a lumbar spine disability and entitlement to service connection for sleep apnea for VA examinations.  The Veteran attended a lumbar spine VA examination in February 2017, and the claim of entitlement to service connection for a lumbar spine disability was granted in a July 2017 rating decision.  The Veteran was afforded a VA examination for sleep apnea in February 2017.  Accordingly, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A supplemental SOC was issued by the RO in October 2017 denying entitlement to service connection for sleep apnea.  The appeal is again before the Board.  


FINDINGS OF FACT

1.  The Veteran's current obstructive sleep apnea began during active duty service.  

2.  The Veteran has had no greater than Level 1 hearing acuity for the left ear.   

3.  The schedular rating criteria do not reasonably describe and contemplate the symptomology of the Veteran's left ear hearing loss, including ear pain or sensitivity. 

4.  The Veteran's left ear hearing loss is not exceptional, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular criteria.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea have all been met.  38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.03, 3.304 (2017).  

2.  The criteria for a compensable disability rating for left ear hearing loss, to include on an extraschedular basis, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.201, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, Diagnostic Code 6100, 4.86 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

The Veteran contends that his symptoms of sleep apnea began during his active duty service with the National Guard in 2007 and 2008, while the Veteran served in Iraq.    

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran was diagnosed with obstructive sleep apnea in March 2011 following a private sleep study.  The first element of service connection is therefore met. 

The Veteran's service treatment records (STRs) do not reveal a diagnosis of sleep apnea during service or complaints of difficulty sleeping.  However, the Veteran stated at the Board hearing that he had problems breathing and started snoring while in-service in Iraq.  The Veteran submitted a buddy statement from J.P., who was deployed to Iraq with the Veteran.  J.P. stated that Veteran was sleepy all the time in service and would fall asleep and start snoring and seemed to have trouble breathing.  J.P. reported that the Veteran told him he was having problems sleeping, problems with memory and concentration on the job, and he exhibited a personality change.  

Following his May 2008 active duty service with the National Guard, the Veteran first reported difficulty sleeping at an August 2008 VA examination for mental disorders.  The Veteran reported insomnia due to snoring and tinnitus.  The Veteran first sought treatment for sleep apnea symptoms with the VA in July 2009.  The Veteran reported difficulty sleeping, snoring, and that he was tired a lot.  In January 2011, the Veteran had a pulmonary consult at the VA.  The Veteran reported has had sleep problems since he returned from Iraq, he snores heavily, feels tired during the day, and falls asleep in front of the TV.  The physician noted an impression of sleep apnea and referred the Veteran for a sleep study.  In March 2011, the Veteran attended a private sleep study and was diagnosed with obstructive sleep apnea.  

The Veteran testified at the July 2016 hearing that his sleep problems began during service, specifically during his active service in Iraq in 2007 and 2008, and have continued since his active service.  The Veteran testified that when he came back from Iraq his wife noticed he was snoring loudly.  The Veteran stated his problems gradually worsened over time, and they got bad in 2011, which is when he attended the sleep study.  The Veteran submitted a lay statement from his co-worker, E.R., who stated that he noticed a change in the Veteran since his return from Iraq in 2008.  E.R. stated that the Veteran is not as energetic and that he seems tired and sleepy quite often.     

Non-experts are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Whether such non-expert or lay opinions are competent with regard to a diagnosis depends on the question at issue and the facts of the case.  Snoring and daytime tiredness are symptoms that a lay persons can observe with their senses.  As such these lay statements support the in-service occurrence of snoring and fatigue and the continuation of these symptoms since service.  

A VA examination and supplemental opinion were obtained in February 2017 and October 2017, respectively.  The VA examiner provided the opinion that the Veteran's sleep apnea was less likely than not incurred in, or caused by, service.  The examiner based his opinion on the fact that the Veteran's separation examination was negative for any signs or symptoms of sleep apnea.  The examiners stated there is no documented evidence to support the Veteran's claim that he had sleep disturbance while on active duty and the Veteran did not obtain treatment for sleep problems until two and a half years after his separation.  

The preponderance of evidence supports a finding of service connection for sleep apnea.  The Veteran submitted a competent and credible lay statement from someone who knew him in service and who reported witnessing firsthand the Veteran's symptoms, such as snoring, trouble breathing while sleeping, and daytime fatigue, the same symptoms that led to his sleep study that diagnosed sleep apnea.  In addition, the Veteran submitted a competent and credible lay statement reporting that the Veteran's daytime fatigue, began after his active service in Iraq and continued since his return from Iraq.  These statements are consistent with the Veteran's testimony that his sleep problems began in service.  In addition, the Veteran's testimony is further supported by his VA records, which indicate he first reported sleep problems in August 2008, only 3 months after his active service, and continued to report them in July 2009 and January 2011, before his diagnosis of obstructive sleep apnea in March 2011.  Essentially, this non-STR evidence demonstrates that the symptoms that led to the need for a sleep study, a study that diagnosed sleep apnea, were present since service.  

As noted above, while snoring and sleep apnea are not documented in the STRs, there is competent and credible lay evidence that such symptoms existed during service.  Essentially, the examiner limited the facts of this case to what is documented in the STRs, but the lay statements described above provide sufficient evidence of the in-service facts that the absence of which formed the foundation of the examiner's negative opinion.  

As such, the preponderance of the evidence supports a finding of service connection for sleep apnea.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.   



I.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  
 
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.  

The July 2008 VA audiological examination revealed pure tone thresholds in the Veteran's left ear of 10, 25, 35, and 50 dB, at 1000, 2000, 3000 and 4000 Hz.  The Maryland CNC speech recognition score was 96 percent in the left ear.  Using Table VII, Roman numeral I is used for the non-service-connected right ear, thus the Veteran's July 2008 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

The VA December 2008 audiological examination revealed pure tone thresholds in the Veteran's left ear of 10, 25, 35, and 55 dB, at 1000, 2000, 3000 and 4000 Hz.  The Maryland CNC speech recognition score was 100 percent in the left ear.  Using Table VII, Roman numeral I is used for the non-service-connected right ear, the Veteran's examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the December 2009 private audiogram conducted by B.R., a private audiologist, utilized an "O" to indicate the auditory threshold for the right ear and an "X" to indicate the auditory threshold for the left ear.  The clinical examination revealed pure tone thresholds in the Veteran's left ear of 25, 45, 50, and 65 dB, at 1000, 2000, 3000 and 4000 Hz, respectively.  The reported speech discrimination scores for the December 2009 private audiological report shows that the audiologist did not use the Maryland CNC test, but rather a different word list to obtain speech recognition scores. 

The February 2010 VA audiological examination revealed pure tone thresholds in the Veteran's left ear of 15, 30, 40, and 55 dB, at 1000, 2000, 3000 and 4000 Hz.  The Maryland CNC speech recognition score was 100 percent in the left ear.  Using Table VII, Roman numeral I is used for the nonservice-connected right ear, the Veteran's examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.  The audiologist opined there has been no significant change since the 2008 evaluation.

The Veteran underwent VA audiology examinations in May 2014 and April 2016 to determine his hearing acuity.  Upon examination, each audiologist opined that the test results were unreliable for rating purposes and concluded that a diagnosis and opinion could not be provided as a result of unreliable responses to testing.

During the Board hearing, the Veteran provided an explanation as to the hearing test results.  He stated that the ringing in his ears from tinnitus is very loud, and when instructed to press the button (to respond to the threshold testing) he could not differentiate whether or not the sounds were the ringing in his ears caused by tinnitus or the sound indicating when to respond to testing by pressing the button.  He expressed his frustration with the audiologist responses due to invalid testing explaining that he could not hear the proper sound.  See Hearing Transcript at 6.

Following the Board hearing, the Veteran submitted additional evidence from a private clinician.  By letter dated in October 2016, Dr. W.C.V. wrote that audiometric evaluation showed "noise induced hearing loss in both ears, which is quite symmetric.  It is moderate to moderate-severe.  He does have slightly asymmetric, but functional discrimination at 64 right and 88 left."  Similar to the December 2009 private audiology examination, the results of audiometric testing were presented in graph format, without numeric interpretations for audiometric testing conducted, the audiologist did not indicate whether speech discrimination testing was accomplished utilizing the Maryland CNC Word List.  The reported speech discrimination scores for each private audiological report shows that the audiologist did not use the Maryland CNC test but rather a different word list to obtain speech recognition scores.  Consequently, these reports are inadequate for rating purposes because the pure tone threshold average and speech discrimination cannot be determined pursuant to the criteria in the regulation.  As such, the numeric interpretations above documenting the audiometric interpretation of the December 2009 and October 2016 private evaluations submitted in graph format are deficient and do not establish a hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385.  See December 2009 Miracle Ear private treatment records; October 2016 Central Alabama Ear, Nose & Throat Associates. 

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the three valid VA audiological examination reports dated during the appeal period indicates that a noncompensable rating is warranted.  There is no evidence that the Veteran met the criteria for a 10 percent rating at any time during the appeal period and the assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the weight of the evidence is against an initial compensable rating for left ear hearing loss disability for any period on appeal.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102

II.  Extraschedular 

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, in determining whether a referral for extraschedular evaluation is warranted, the Board must consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun, 22 Vet. App. at 115.  Second, if there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

With regard to the first step of Thun, in the January 2017 decision, the Board provided a discussion concerning the functional effects of the Veteran's left ear hearing loss, including his difficulty understanding speech.  The Board found his symptoms of difficulty understanding speech, particularly when in the presence of background noise, difficulty listening to the television, and difficulty hearing the radio or coworkers while at work, causing them to have to repeat themselves or speak loudly, are contemplated by the rating criteria.  

In the JMR, this analysis was not disturbed.  Rather, the rationale against referring the claim for extraschedular consideration was vacated because the Board did not provide an explanation as to whether the Veteran's symptoms of ear pain and sensitivity were contemplated by the rating criteria.  As identified in the JMR, the Veteran reported occasional ear pain or sensitivity in a December 2008 VA audiology consultation and in a June 2008 audio summary note.  As pain and sensitivity are not contemplated by the applicable rating criteria, the schedular rating is inadequate, and the first prong of Thun has been satisfied.  

Turning to the second prong, the evidence does not indicate that the Veteran's left ear hearing loss, including ear pain and sensitivity, has markedly interfered with his employment or has necessitated frequent hospitalizations.  Therefore, the preponderance of the evidence is against a referral for extraschedular consideration.

There is no indication from the evidence that the Veteran's ear pain or sensitivity has interfered with his work in any way, and the Veteran has made no such contention.  To the extent that his diminished auditory acuity and speech recognition have interfered with work, this does not raise to the level of "marked" interference.  The Veteran told the May 2014 examiner that co-workers have to repeat themselves and talk loud due to his hearing loss.  The Veteran testified at the July 2016 hearing that he worked as a corrections officer and that he sometimes cannot hear what is being said on the radio and his coworkers have to repeat themselves.  However, the Veteran has not reported that he is unable to perform his occupational duties or that he misses work due to his left ear hearing loss disability.  Although the Veteran's left ear hearing loss may cause some difficulty at work, it does not rise to the level of marked interference.  

Additionally, there is no indication that the Veteran's left ear hearing loss, including pain and sensitivity, has necessitated frequent hospitalizations.  There is no evidence in the record that he has ever been hospitalized for his left ear hearing loss disability.     

The weight of the evidence is against the claims as it indicates that the Veteran's service-connected left ear hearing loss is not exceptional, with such related factors as marked interference with employment or frequent hospitalization, as to render impractical the application of the regular schedular criteria.  The Board finds that no basis exists to warrant referral of the claim to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102


ORDER

Service connection for obstructive sleep apnea is granted.  

Entitlement to an initial compensable rating for left ear hearing loss is denied.



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


